Citation Nr: 1451969	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

2.  Entitlement to service connection for a bilateral hand disorder.  

3.  Entitlement to service connection for a bilateral wrist disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

In November 2013, subsequent to the RO's March 2013 supplemental statement of the case, the Veteran submitted additional private treatment records in support of his claim.  The Veteran also submitted a waiver of the RO's initial consideration of the evidence.  38 C.F.R. § 20.1304.

As discussed above, the Veteran's Virtual VA claims file includes the transcript of his September 2013 hearing.  His Virtual VA claims file also includes July 2009 treatment records from the San Antonio VA Medical Center (VAMC) and Tejada Outpatient Clinic (OPC); however, the RO considered these records in a June 2012 statement of the case.  A review of the Veterans Benefits Management System does not reveal any additional documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



REMAND

For the Veteran's claim of entitlement to service connection for sleep apnea, the evidence includes his service treatment records, post-service VA treatment records, post-service private treatment records (including August 2005 and March 2010 sleep studies diagnosing sleep apnea), medical opinions from his private primary care physician Dr. V.G.G. (initials used to protect privacy), and a September 2010 VA examination report.  

Unfortunately, the February 2011 private opinion speculated that his medical conditions, including sleep apnea, appear to have origins in his military service.  The November 2013 private opinion also cites recurrent in-service respiratory infections in October 1978, November 1978, and December 1978.  However, the Veteran's service treatment records actually show only one viral upper respiratory infection in January 1977.  The VA examiner's opinion similarly limited his discussion of the Veteran's in-service medical history to a November 1976 in-service bout of bronchitis.  

The Veteran's service treatment records actually show bronchitis in November 1976, a viral upper respiratory infection in January 1977, tonsillitis and flu syndrome in January 1978, and a head cold in October 1978.  The Veteran's post-service treatment records only reflect treatment back to 2000.  He complained of daytime somnolence in July 2000, and there was an assessment of hypersomnia in August 2001.  He also reported daytime sleepiness and snoring in August 2003, and the August 2005 sleep study later diagnosed him with sleep apnea.  Additionally, the Veteran testified as to in-service exposure to light phosphorous, heavy smoke, air pollution, and low quality air.  He further testified as to in-service symptoms of burning lungs, snoring, and waking up from not breathing.  None of the medical opinions of record have considered this complete history or the lay statements.  Therefore, remand is required for a clarifying medical opinion.  

For the Veteran's claim of entitlement to service connection for bilateral hand and wrist disorders, the evidence includes his service treatment records, post-service VA treatment records, post-service private treatment records (including a November 2011 nerve conduction study diagnosing bilateral carpal tunnel syndrome), and a March 2013 VA examination report.  The VA examiner reviewed the Veteran's service treatment records showing a left index finger sprain in September 1978 and post-service medical records showing treatment beginning in 2012.  The examiner did note the Veteran's report of November 2011 diagnosis for carpal tunnel syndrome based on nerve conduction study, but he did not have access to the nerve conduction study results, as the Veteran did not file them with the RO until November 2013.  The private treatment records also document an August 2001 report of paresthesia of the hands and August 2003 numbness in the hands upon waking.  The Tejada OPC treatment records further show a July 2009 complaint of chronic joint pain in the Veteran's hands after working as a supervisor for aircraft engine testing.  Moreover, he testified in September 2013 to in-service numbness and tingling.  Therefore, remand is required for a clarifying medical opinion considering this medical history and the Veteran's lay statements.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a sleep disorder, a bilateral hand disorder, or a bilateral wrist disorder.  The AOJ should specifically request records from the Gonzaba Medical Group for treatment since August 2012 and any in-patient hospitalization records for pneumonia.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any records from the San Antonio VAMC and Tejada OPC for treatment since July 2009.  

2.  After any outstanding treatment records have been obtained, the AOJ should refer the Veteran's claims folder to the September 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion to determine the nature and etiology of any sleep apnea.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that sleep apnea is causally or etiologically related to the Veteran's military service, to include any symptomatology or exposures therein.  

In providing this opinion, the examiner should discuss the service treatment records showing bronchitis in November 1976, a viral upper respiratory infection in January 1977, flu syndrome and tonsillitis in January 1978, and a head cold in October 1978.  

The examiner should also address the Veteran's testimony that he snored and woke up due to not breathing in service.  He has also testified that he was exposed to light phosphorus, heavy smoke, air pollution, and low quality air in service.   He served as a field artillery batteryman.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After any outstanding treatment records have been obtained, the AOJ should refer the Veteran's claims folder to the March 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion to determine the nature and etiology of any bilateral hand disorder and any bilateral wrist disorder, to include carpal tunnel syndrome.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that a bilateral hand disorder or a bilateral wrist disorder is causally or etiologically related to the Veteran's military service.  

In providing this opinion, the examiner should discuss the service treatment records and the post-service treatment records.  The private treatment records show an August 2001 assessment of paresthesia of the hands, August 2003 complaint of numbness in the hands upon waking and a November 2011 diagnosis of carpal tunnel syndrome based on a nerve conduction study.  The Tejada OPC treatment records further show a July 2009 complaint of chronic joint pain in his hands after working as a supervisor for aircraft engine testing.  

The examiner should also discuss the Veteran's lay testimony as to in-service numbness and tingling.  The Veteran has further testified as to in-service use of heavy digging equipment and lifting heavy artillery equipment.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completion of the above action and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



